DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on 9/3/2021.
In instant Amendment, claims 1, 2, 4, 7-9, 11, 14-16, 18 and 20 have been amended; claims 6, 13, and 19 have been canceled; claims 1, 8 and 15 are independent claims. Claims 1-5, 7-12, 14-18 and 20 have been examined and are pending. This Action is made Final. 

Response to Arguments
The Claim Objections towards Claims 4, 11, and 18 have been withdrawn as Claims 4, 11, and 18 have been amended. 
Applicant's arguments filed on 9/3/2021 with respect to 35 U.S.C. 102/103 have been fully considered but they are not persuasive.
Applicant Argues: In particular, Applicant respectfully believes that Kim, Athias, and Kesharaju, fail to teach or suggest the following recitations of the amended independent claims: (1) determining that the voice data and the voice print data for the user cannot be matched and, based on determining that the voice data and the voice print data for the user cannot be matched, reverting to a secondary authentication via one or more auxiliary devices; and (2) receiving secondary authentication data from the user via the one or more auxiliary user devices, wherein the secondary authentication data comprises biometric data or a user passcode. 
First, with respect to the recitation of determining that the voice data and the voice print data for the user cannot be matched and, based on determining that the voice data and the voice print data for the user cannot be matched, reverting to a secondary authentication via one or more auxiliary devices, the Office cites Athias as teaching a portion of this recitation which was previously included in dependent claims 6, 13, and 19. (Office Action, pages 11-13). The cited portions of Athias are directed to the verification and authentication of a user via a fingerprint scan. (Athias, paragraphs [0053]-[0054]). However, at no point does Athias appear to teach based on determining that the voice data and the voice print data for the user cannot be matched, reverting to a secondary authentication via one or more auxiliary devices. ...
. This goes beyond the cited teachings of Athias, which are simply directed to one particular form of biometric authentication. 
Furthermore, with respect to the of receiving secondary authentication data from the user via the one or more auxiliary user devices, wherein the secondary authentication data comprises biometric data or a user passcode, the Office also cites portions of Athias as teaching this recitation. (Office Action, pages 11-13). Again, while Athias may teach of using a fingerprint to authenticate a user, it does not appear to teach using an auxiliary device as a means of secondary authentication based on determining that the user cannot be verified through a user device using voice print data. 
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes that the combination of Kim in view of Athias, when combined via KSR rationale does in fact disclose the aforementioned feature – more specifically:
Kim discloses ... determining that the voice data and the voice data for the user cannot be matched... ([0054]-[0055] - If it is instead determined that the audio input matches a greater number or percentage of voice prints from the alternate speaker profile(s) than a number or percentage of voice prints from the speaker profile, it can be determined that the speaker of the utterance contained in the audio input is not the predetermined user represented by the speaker profile. After completing block 508, the user device can return to block 302 of process 300 without activating the virtual assistant and without processing subsequently received audio inputs), based on the determining that the voice data and the voice print data for the user cannot be match, revert to [modify or update the speaker profile with newly received speech] ([0055] - Additionally, process 500 can be used to modify or update the speaker profile with newly received speech from the user's natural interaction with the virtual assistant to update the speaker profile).
The examiner sought to combine concepts of ... a secondary authentication via one or more auxiliary devices ([0038] and [0053]-[0054] – secondary... user verification); transmit a request for secondary authentication via the user device ([0038] – establish a communication session with the user device); receive secondary authentication data from the user via the one or more auxiliary user devices, wherein the secondary authentication data comprises biometric data or a user passcode ([0038] and [0053]-[0054] – fingerprint scan); verify the identity of the user based on the secondary authentication data ([0038] and [0055]- is verified/authenticated); and authorize completion of the user activity based on verifying the identity of the user ([0038] and [0057] – execute the operational command).
From here, the examiner relies on KSR rationale of Simple Substitution, more specifically- since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself; that is in the substitution of the secondary authentication of the secondary reference(s) for the reverting to modify or updating the speaker profile based on the determining that the voice data and the emphasized above.
 Therefore the examiner finds this argument not persuasive.



















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-11, and 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0093304 A1) in view of Athias (US 2019/0228780 A1).

Regarding Claim 1;
Kim discloses system for multi-channel authentication ([0024] and [0030] and [0039]), the system comprising: 
(FIG. 2 – Memory); 
at least one communication device (FIG. 2 – Communication Subsystem); 
at least one processing device operatively coupled to the at least one memory device and the at least one communication device (FIG. 2 – Processors, Memory Interface/Memory and Peripherals Interface/Communication Subsystem), wherein executing the computer-readable program code is configured to cause the at least one processing device to: 
provide a multi-channel resource application on a user device associated with a user, wherein the multi-channel resource application is configured to present a central user interface on a display device of the user device ([0016] and [0030] - In various examples, virtual assistant client module 264 can be capable of accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces (e.g., I/O subsystem 240, audio subsystem 226, or the like) of user device 102. Virtual assistant client module 264 can also be capable of providing output in audio (e.g., speech output), visual, and/or tactile forms. For example, output can be provided as voice, sound, alerts, text messages, menus, graphics, videos, animations, vibrations, and/or combinations of two or more of the above. During operation, virtual assistant client module 264 can communicate with the virtual assistant server using communication subsystem 224);
receive a voice request from the user to complete a user activity, wherein the voice request comprises voice data received via the user device or one or more auxiliary user devices ([0036] - In some examples, a user device (e.g., user device 102) can receive the audio input including user speech via a microphone (e.g., microphone 230). The microphone can convert the audio input into an analog or digital representation, and provide audio data representing the audio input to one or more processors (e.g., processor(s) 204) of the user device and [0037] - The trigger phrase can include any desired set of one or more predetermined words, such as "Hey Siri." The trigger phrase can be used to activate the virtual assistant and signal to the virtual assistant that a user input, such as a request, command, or the like, will be subsequently provided. For example, a user may utter the trigger phrase "Hey Siri," followed by the command "Call Mom," to activate the virtual assistant and request that the virtual assistant initiate a phone call to the phone number associated with "Mom" in the user's contact list);
access an identification database comprising previously stored voice print data for the user ([0038] – In block 305, the user device can generate a speaker profile, selectively perform speaker recognition using the speaker profile, and selectively activate the virtual assistant in response to positively identifying the speaker using speaker recognition);
analyze the voice data of the voice request and compare the voice data against the voice print data for the user ([0038] – In block 305, the user device can generate a speaker profile, selectively perform speaker recognition using the speaker profile, and selectively activate the virtual assistant in response to positively identifying the speaker using speaker recognition); 
attempt determine a match between the voice data and the voice print data for the user ([0038] -  Speaker recognition can be performed using the voice prints of a speaker profile by comparing an audio input containing user speech with the voice prints in the speaker profile and [0048] – matches the voice prints);
determining that the voice data and the voice data for the user cannot be matched... ([0054]-[0055] - If it is instead determined that the audio input matches a greater number or percentage of voice prints from the alternate speaker profile(s) than a number or percentage of voice prints from the speaker profile, it can be determined that the speaker of the utterance contained in the audio input is not the predetermined user represented by the speaker profile. After completing block 508, the user device can return to block 302 of process 300 without activating the virtual assistant and without processing subsequently received audio inputs), based on the determining that the voice data and the voice print data for the user cannot be match, revert to [modify or update the speaker profile with newly received speech] ([0055] - Additionally, process 500 can be used to modify or update the speaker profile with newly received speech from the user's natural interaction with the virtual assistant to update the speaker profile);
authorize completion of the user activity based on verifying the identity of the user ([0037] - The trigger phrase can include any desired set of one or more predetermined words, such as "Hey Siri." The trigger phrase can be used to activate the virtual assistant and signal to the virtual assistant that a user input, such as a request, command, or the like, will be subsequently provided. For example, a user may utter the trigger phrase "Hey Siri," followed by the command "Call Mom," to activate the virtual assistant and request that the virtual assistant initiate a phone call to the phone number associated with "Mom" in the user's contact list and [0051] - At block 506, the virtual assistant can be activated and subsequently received audio input can be processed in a manner similar or identical to block 404 of process 400. After completing block 506, the user device can return to block 302 of process 300.).
While Kim discloses performing an action (i.e., modify or update), after a voice data and voice print data for the user cannot be matched, see [0055], Kim fails to explicit disclose [concepts of] ... a secondary authentication via one or more auxiliary devices; transmit a request for secondary authentication via the user device: receive secondary authentication data from the user via the one or more auxiliary user devices, wherein the secondary authentication data 
However, in an analogous art, Athias teaches [concepts of] ... a secondary authentication via one or more auxiliary devices ([0038] and [0053]-[0054] – secondary... user verification); transmit a request for secondary authentication via the user device ([0038] – establish a communication session with the user device); receive secondary authentication data from the user via the one or more auxiliary user devices, wherein the secondary authentication data comprises biometric data or a user passcode ([0038] and [0053]-[0054] – fingerprint scan); verify the identity of the user based on the secondary authentication data ([0038] and [0055]- is verified/authenticated); and authorize completion of the user activity based on verifying the identity of the user ([0038] and [0057] – execute the operational command);
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself; that is in the substitution of the secondary authentication of the secondary reference(s) for the reverting to modify or updating the speaker profile based on the determining that the voice data and the voice print data for the user cannot be match of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.





Regarding Claim 2;
Kim and Athias disclose the system to Claim 1.
Kim further discloses wherein the previously stored voice print data for the user is generated by: receiving a voice print sample from the user via the user device or one or more auxiliary user devices ([0044] - In some examples, the profile building mode represented by block 308 and process 400 can continue to be selected until a sufficient number of voice prints are generated for the speaker profile. As mentioned above, this can be 1, 5, 10, or any other desired number of voice prints. Thus, blocks 302, 304, 306, and 308 (e.g., process 400) can repeatedly be performed until the speaker profile includes this number of voice prints); generating the voice print profile data for the user ([0044] - In some examples, the profile building mode represented by block 308 and process 400 can continue to be selected until a sufficient number of voice prints are generated for the speaker profile. As mentioned above, this can be 1, 5, 10, or any other desired number of voice prints. Thus, blocks 302, 304, 306, and 308 (e.g., process 400) can repeatedly be performed until the speaker profile includes this number of voice prints)
Athias further teaches wherein the previously stored voice print data for the user is generated by: receiving a voice print sample from the user via the user device or one or more auxiliary user devices (Athias, [0033] - The voice recognition module 102 can identify and store (e.g., via storage module 103) voice characteristics. For example, the voice recognition module 102 can identify and store voice characteristics whenever the voice enabled device 100 is in a "learn" or "discovery" mode, during an initial setup of the voice enabled device 100, based to repeated use of the voice enabled device 100, combinations thereof, and the like. Voice characteristics can be combined and together can represent a voice print. A voice print can be associated with a particular user and stored as a profile (e.g., user profile)); requesting secondary authentication data from the user to verify user identity (Athias, [0033] - The profile can be associated with one or more user devices, such as the user device 110 and [0038] - To further verify and/or authenticate the voice input as being associated with an individual suspected to be providing the voice input, the voice enabled device 100 can establish a communication session with the user device 110 over a network 105 via a communication module 107 and ... For example, the user device 110 can request an input from a user of the user device 110 to determine that the user is the individual suspected to be providing the voice input. The user device 110 can request a biometric input (e.g., fingerprint, iris scan, facial recognition, etc.), a passcode, an authenticated message reply, combinations thereof, and the like from the user to determine that the user is the individual suspected to be providing the voice input); and generating the voice print profile data for the user (Athias, [0033] - The voice recognition module 102 can identify and store (e.g., via storage module 103) voice characteristics. For example, the voice recognition module 102 can identify and store voice characteristics whenever the voice enabled device 100 is in a "learn" or "discovery" mode, during an initial setup of the voice enabled device 100, based to repeated use of the voice enabled device 100, combinations thereof, and the like. Voice characteristics can be combined and together can represent a voice print. A voice print can be associated with a particular user and stored as a profile (e.g., user profile)).




Regarding Claim 3;
Kim and Athias disclose the system to Claim 2.
Athias further teaches wherein the secondary authentication data comprises biometric authentication data ([0038] - For example, the user device 110 can request an input from a user of the user device 110 to determine that the user is the individual suspected to be providing the voice input. The user device 110 can request a biometric input (e.g., fingerprint, iris scan, facial recognition, etc.), a passcode, an authenticated message reply, combinations thereof, and the like from the user to determine that the user is the individual suspected to be providing the voice input).

Regarding Claim 4;
Kim and Athias disclose the system to Claim 1.
Athias further teaches wherein the voice print data for the user comprises patterns in speech, dialect, pitch, and tonality of the voice of the user ([0033] - The voice recognition module 102 can process the voice input by analyzing one or more voice characteristics associated with the voice input. Voice characteristics can comprise frequency, duration, decibel level (i.e., pitch/tonality), amplitude, tone (i.e., pitch/tonality),, inflection (i.e., pattern), rate of speech, volume of speech (i.e., pitch/tonality), specific phrases (i.e., dialect) and/or any or such characteristic associated with a voice input (i.e., as reasonably constructed includes patterns in speech, dialect, pitch, and tonality of the user's voice) . The voice recognition module 102 can identify and store (e.g., via storage module 103) voice characteristics. For example, the voice recognition module 102 can identify and store voice characteristics whenever the voice enabled device 100 is in a "learn" or "discovery" mode, during an initial setup of the voice enabled device 100, based to repeated use of the voice enabled device 100, combinations thereof, and the like. Voice characteristics can be combined and together can represent a voice print. A voice print can be associated with a particular user and stored as a profile (e.g., user profile)).

Regarding Claim 7;
Kim and Athias disclose the system to Claim 1.
	Athias further teaches wherein the voice request from the user to complete a user activity and the secondary authentication data are received via different communication channels or different devices (FIG. 2 – voice enabled device and user device).

Regarding Claim(s) 8-11 and 14; claim(s) 8-11, and 14 is/are directed to a/an program product associated with the system claimed in claim(s) 1-4 and 7. Claim(s) 8-11 and 14 is/are similar in scope to claim(s) 1-4 and 7, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 15-18 and 20; claim(s) 15-18 and 20 is/are directed to a/an method associated with the system claimed in claim(s) 1-4 and 7. Claim(s) 15-18 and 20 is/are similar in scope to claim(s) 1-4 and 7, and is/are therefore rejected under similar rationale.





Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0093304 A1) in view of Athias (US 2019/0228780 A1) and further in view of Kesharaju et al. (US 10,650,824 B1).

Regarding Claim 5;
Kim and Athias disclose the system to Claim 1.
Kim fails to explicit disclose wherein the user activity comprises a resource transfer or resource account action wherein resources are transferred or altered in a user resource account.
Kesharaju teaches wherein the user activity comprises a resource transfer or resource account action wherein resources are transferred or altered in a user resource account (Kesharaju, FIG. 4 - col. 1, lines 30-31 – financial transactions/handling sensitive data financial institutions (i.e., accounts) and col. 2, lines 26-28 – while secure transactions (i.e., placing a stock order)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kesharaju to speaker identification of Kim and Athias to include wherein the user activity comprises a resource transfer or resource account action wherein resources are transferred or altered in a user resource account
One would have been motivated to combine the teachings of Kesharaju to Kim and Athias to do so as it provides / allows verifying the user’s identity before providing the user access to sensitive content via  virtual assistant (Kesharaju, col. 1, lines 5-13).

Regarding Claim(s) 12 claim(s) 12 is/are directed to a/an program product associated with the system claimed in claim(s) 5. Claim(s) 12 is/are similar in scope to claim(s) 5, and is/are therefore rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARI L SCHMIDT/Primary Examiner, Art Unit 2439